Citation Nr: 1538686	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-06 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran had active service from September 1966 to March 1973.  His DD 214 indicates that he served in Vietnam. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision.

In May 2009, the Veteran claimed service connection for prostate cancer, as well as cancer of his right shoulder and kidney.  However, before the claims could be adjudicated, he died on November [redacted], 2009.  The cause of death as listed on the death certificate was cardiac arrest due to metastatic renal cell carcinoma.  No autopsy was performed.  

For the purpose of accrued benefits, in the June 2010 rating decision on appeal, the RO granted service connection for prostate cancer (as presumptively due to in-service herbicide exposure), for which a 0 percent (noncompensable rating) was assigned  but denied service connection for metastatic carcinoma of the right acromioclavicular joint and renal carcinoma.  That decision also established the appellant's basic eligibility of the appellant to Dependents' Educational Assistance under 38 U.S.C. Chapter 35, but denied service connection for the cause of the Veteran's death on the basis that the fatal cancer was primary to the kidney, and denied DIC under 38 U.S.C. § 1318 because the Veteran's rating for total disability based on individual unemployability due to TDIU rating had been in effect for less than 10 years.  Only the denial of DIC under 38 U.S.C. § 1318 was appealed..  

In addition to the paper claims file, the Veteran has electronic records in the Veterans Benefits Management System (VBMS) and Virtual VA, paperless claims processing systems. 


FINDINGS OF FACT

1.  A death certificate shows the Veteran died on November [redacted], 2009 and the immediate cause of death was listed as cardiac arrest due to metastatic renal cell carcinoma.

2.  At the time of the Veteran's death, service connection was in effect for paranoid schizophrenia, rated as 70 percent disabling; and prostate cancer,  rated as 0 percent disabling (noncompensable);  a total disability TDIU rating was awarded from U rating had been in effect since June 19, 2000.  

3.  In a June 2001 rating decision, the RO granted a TDIU rating, effective June 19, 2000.  Although the Veteran perfected an appeal of that decision, he subsequently withdrew that appeal.

4.  The RO's June 2001 determination as to the effective date of the TDIU rating award was reasonably supported by the evidence then of record, and was consistent with the applicable laws and regulations then in effect. 

5.  There is nothing to change the fact that the Veteran, who died more than 30 years after his discharge from service, was not rated as totally disabled due to service-connected disabilities for 10 continuous years immediately preceding death.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision in which the RO assigned an effective date for the award of a TDIU rating of June 19, 2000 (date of receipt of claim) was not clearly and unmistakably erroneous.  38 C.F.R. §§ 3.105, 3.400(o)(2) (2014).  

2.  The criteria for DIC under the provisions of 38 U.S.C. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.102, 3.22 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the VCAA duty to notify was satisfied by way of letter sent to the appellant in May 2010 that fully addressed the notice elements in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  

The Board also finds that VA has satisfied its duty to assist the appellant in the development of the claim.  VA has obtained all identified and available service and post-service VA and private treatment records for the Veteran.  These include the Veteran's service treatment records (STRs), reports of VA psychiatric rating examinations, SSA records, and private clinical records. 

It appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claim folder, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

With regard to the appellant's claim for DIC under 38 U.S.C. § 1318, it is undisputed that the Veteran's TDIU rating had been in effect for less than the required 10 years immediately preceding his death and that the only means of establishing that a TDIU should have been in effect for the 10 years preceding his death is if there was CUE in the June 2001 rating decision's assignment of June 19, 2000, as the proper effective date for that TDIU rating.  

Under governing regulations a CUE claim must be based on the record and law that existed at the time of the prior adjudication in question, and the VCAA is not applicable.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  In addition, the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002).  In this case, there is no evidentiary development which could substantiate the claim.  See VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25,180 (2004).  The appellant is not prejudiced by the Board proceeding to the merits of the claim based on CUE.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

No useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

It is therefore the Board's conclusion that no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

DIC under 38 U.S.C.A. § 1318

The appellant essentially claims that she should be entitled to DIC benefits under 38 U.S.C. § 1318 based on a theory that had the Veteran been granted a TDIU rating when the SSA determined that he was entitled to SSA disability benefits, he would then have had a TDIU rating for the 10 years immediately preceding his death.  

VA will pay DIC benefits pursuant to 38 U.S.C. § 1318 if the veteran's death was not the result of willful misconduct and, at the time of death, any one of the three following circumstances existed:  1) the veteran was receiving or entitled to receive compensation for service-connected disability that was rated by VA as 100 percent disabling for at least 10 years immediately preceding death; 2) the veteran had been rated 100 percent disabled since release from active duty and for at least five years immediately preceding death; or 3) the veteran was rated as 100 percent disabled for a continuous period of not less than one year immediately preceding death and was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. §§ 1318, 5312; 38 C.F.R. § 3.22(a)(2)(i).  

The phrase "entitled to receive" means that, at the time of death, the Veteran had a service-connected disability rated by VA as totally disabling, but was not actually receiving compensation because the Veteran had not received total disability compensation solely because of clear and unmistakable error (CUE) in a VA decision.  38 C.F.R. § 3.22(b)(1). 

The appellant essentially contends that the Veteran should have been assigned a TDIU rating as of January 1998, a time when SSA determined that he was entitled to SSA disability benefits and, so, would have had a TDIU rating in effect for the 10 years preceding his death. 

The Board has thoroughly reviewed all the evidence in the paper and electronic files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Historically, on May 12, 2000, the Veteran filed a claim,  via a VA Form 21-526, for a compensable rating for his service connection paranoid schizophrenia.  He filed a claim for a TDIU, via a total disability rating based on individual unemployability due to service-connected disability (TDIU), VA form 21-8940, Application for Increased Compensation Based on Unemployability, on June 19, 2000.  A rating decision later in June 2000 granted a 30 percent rating for paranoid schizophrenia but denied a TDIU rating.  The Veteran appealed that decision as to both matters by filing a Notice of Disagreement (NOD) in August 2000, and after a Statement of the Case (SOC) was issued in September 2000, he perfected the appeal by filing VA Form 9, Appeal to the Board later in September 2000.  However, after receipt of records from the Social Security Administration (SSA), a June 2001 rating decision granted a 70 percent disability rating for paranoid schizophrenia (which has remained the Veteran's only service-connected disorder), from May 12, 2000, and granted a TDIU rating as well as basic eligibility under 38 U.S.C. Chapter 35 from June 19, 2000 (date of receipt of claim).  

By letter dated June 20, 2001, the Veteran formally withdrew his appeal.  

Accordingly, the June 2001 rating decision's assignment of June 19, 2000, as the proper effective date for the TDIU rating is final in the absence of CUE.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

Judicial precedent has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  In addition, "[c]lear and unmistakable error requires that error, otherwise prejudicial . . . must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc) and Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell, 3 Vet. App. at 313-14.  

In order to determine whether a previous final VA rating decision contained CUE, a review of the law and evidence which were before the rating board "at that time" must be undertaken.  See 38 C.F.R. § 3.104(a).  Whether it is reasonable to conclude that the outcome would have been different is not the standard that must be met for a motion alleging clear and unmistakable error to succeed.  The governing law requires that the error be "undebatable" and that the commission of the alleged error must have "manifestly changed the outcome" of the decision.  King v. Shinseki, No. 12-0949, slip op. at 11 (U.S. Vet. App. Feb. 26, 2014) (precedential panel decision citing Russell, 3 Vet.App.at 313).  In other words, the Board cannot apply the benefit of the favorable resolution of doubt in hindsight to its evaluation of the RO's actions in June 2001 in determining whether CUE existed at that time.  In addition, a CUE claim "is not a generalized assertion of entitlement to benefits.  Rather, it is an assertion that the [VA] committed a particular clear and unmistakable error."  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2001).  

A disagreement with how VA evaluated the facts is inadequate to raise the claim of CUE. See Luallen v. Brown, 8 Vet. App. 92, 92 (1995).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also held that in order to be CUE, the error must be of a type that is outcome-determinative.  See Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999). 

To the extent that the appellant's argument of CUE in the June 2001 rating decision is an expression of disagreement as to how the evidence extant at the time of the rating decision was weighed and evaluated by the RO.  Such a disagreement cannot constitute a valid claim of CUE.  See Fugo, 6 Vet. App. at44 ["to claim CUE on the basis that previous adjudicators had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE"]; see also Russell, supra.  To address such an argument, the Board would have to engage in a reevaluation of the probative value of the evidence that was of record at the time of the June 2001 decision [i.e., when the Veteran was factually determined to incapable of obtaining or retaining substantially gainful employment due to his service-connected paranoid schizophrenia].  Such an inquiry requires weighing and evaluating evidence which, as stated above, cannot constitute a valid CUE claim.  See Crippen, supra [an allegation of CUE must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence].  

The earliest date possible for a TDIU rating is one year prior to receipt of the claim.  See 38 C.F.R. § 3.400(o)(2) (The effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date; otherwise, date of receipt of claim.").  

With respect to the crucial matter of whether the RO failed to apply the proper statutory law or regulation, or applied it incorrectly, such is not shown in this case.  Specifically, the Board acknowledges that SSA determined that for SSA purposes the Veteran's disability, which was due solely to his service connection psychiatric disorder, began January 1, 1998.  However, the SSA medical records underlying the SSA award were not received by until March 2001.  The June 2000 SSA award letter, which was not received by until February 2001, stated that the Veteran filed his claim for SSA benefits on February 25, 2000 (and so SSA benefits could not begin until February 1999, 12 month prior to filing the claim).  

Even if it is true that the Veteran was unable to work beginning January 1998, as he alleged to the SSA in his application for SSA benefits, this predates the June 19, 2000, receipt of his VA Form 21-8940 application for TDIU by more than one year.  Thus, under governing law and regulations the proper effective date was the date of receipt of the claim.  

Accordingly, there is no CUE in the June 2001 rating decision in assigning June 19, 2000, date of receipt of the initial TDIU claim (VA Form 21-8940) as the proper effective date for the award of a TDIU rating.  

In sum, there is nothing to change the fact that the Veteran, who died more than 30 years after his discharge from service, was not rated as totally disabled due to service-connected disabilities for 10 continuous years immediately preceding death.  As such, the Board must conclude the threshold criteria for establishing entitlement to DIC benefits under 38 U.S.C. § 1318 are not met, and that the claim must be denied.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008). 

In denying the claim, the Board does not, in any way, diminish the Veteran's years of service.  Moreover, the Board is aware that the Veteran's TDIU rating was in effect for just short of the required 10 years.  However, the required 10-year period was established by Congress and not by VA.  While the result may seem inequitable, and although sympathetic to her claim, the Board-unlike the VA Secretary-is without authority to grant it on an equitable basis and is instead constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 


ORDER

The claim for DIC under the provisions of 38 U.S.C. § 1318 is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


